March 11, 1971

Honorable Thomas Bartlett,      Jr,      OpiniOn No. M-807
County Attorney
Falls Oounty Courthouse                  Re:   Authority     of County
Marlin, Texas 76661                            Commlsaionera 1 Court
                                               to sell unmatured U. S.
                                               Government bonds beTong-
                                               lng to the Permanent
                                               School Fund of the County
                                               Por the prebent market
                                               valtie of such bonds, aaaum-
                                               lng such market value to        -’
                                               be leaa than their      par
                                               value but In exceaa of
Dear ‘Mr. Bartlett   :                         their   coat.prIce.
     In-your recent letter      you’request        thIa   office   to render
an opinion on the following      question:     _
            “Does the CommIaalonera~ Co&t have authority
      to sell unmatured United States  Qovernment bonds
      belonging to the Permanent School Fur&of the County
      for the present market value of’ such bonda, If the
      market value la now In exceaa of the price paid for
      aUCh bonds, yet less than their  par value?”
      The ~eaponaIblllty     for administering    the permanent school
*d    of a County Is vested In. the CommIaaIonera ’ Court of’ the
=‘untg.    Tex. Con&. Art.. VII, Seo. 6 and Tex. Ed. Code, Sec.
17.81 and Sec. 17.82.       These constitutional     and statutory,
pmvIalOna preacrlbe      the type of investments      the COmmiaaIOnerS’
tit     can make and provide that auah Investments         “shall be
held by the county In trust      for ‘the benefit    of Ita publfc free
schools ,I’

      It has been held by this offloe    that SeatIon 6 Or Article
vrI of the ConatItutIon   op Texas prohibited   the selling  of
‘a S. Government bonda belonging    to the permanent ach6ol.fund
Or the county at a dieaount    when such prooedure would result
In dIml.hIeung   the permanent school fund of the oounty,
Attorney Generalfa Opinion NO’. v-1089. However, when bonda

                                      -3920-
Honorable   Thomas Bartlett,     Jr.,     page 2,       (M-807)


are sold for a price greater     than the amount of money df
the permanent school find lnveated      In them there would
be no dlnilniahlng   of the permanent eohool Lund no violatic
of Sedt1o.n 6 or Artlole    VII of the Texas Constitution  and
.4:4;;qey  Ceneral’a  Opinion No, V-1089 would not be appll-
        .
       Finding no other authority       which might be construed
to prohlblt      the CommlaaIonerel    Court from aelllng    bonds
belonging     to.the  permanent school fund at lesa than par
value,    it la the opinion of thla Offloe that the Commission
Court doea have authority       to eel1 unmatured United States,
Qovernment bonds belonging        to the permanent aohool fund of
the oounty at a .dlacount       provided the dlaoount     price of the
bond3 la not leas than the amount of permanent school funds
inveated     In aald bonda.
                               SUMMARY
            The CommIssIonera    Court does have authority
      to sell unmatured United Statea Government bonds
      belonging  to the permanent echo01 fund of .the county
      for the present  market value of such bonda, If the
      market value la now In exceaa of the prloe paid for
      auoh bonda,*,yet  leaa than their  par value.
                                        Very truly     youra,
                                        CRAWFORD C. MARTIN ’
                                        Attorney General of Texas


                                        ,dZ&&ti
                                           Firs+     Ass&ant
Prepared   by Ed Eaqulvel
Aaalatant    Attorney ffeneral
            \
APPROVED :
OPINION, COMMITTEE
Kerns Taylor,    Chairman
W. B. Allen,    Co-Chairman
Pat Bailey
Houghton Brownlee

                                    -3921-
.    .




    Honorable   Thomas Bartlett,   Jr.,      page   3,   (M-807)


    Jack Goodman
    John Reeves
    KECADEF. MUFFIN
    Staff Legal Assistant
    ALFREDWALKER
    Executive Assistant




                                          -3922-